Exhibit 32.1 Certification pursuant to 18 U.S.C. Section1350 as Adopted Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 Each of the undersigned officers of Income Opportunity Realty Investors, Inc., a Nevada corporation (the “Company”) hereby certifies that: (i) The Company’s Quarterly Report on Form 10-Q for the nine months ended September 30, 2011 fully complies with the requirements of Section13(a) of the Securities Exchange Act of 1934, as amended; and (ii) The information contained in the Company’s Quarterly Report on Form 10-Q for the nine months ended September 30, 2011 fairly presents in all material respects, the financial condition and results of operations of the Company, at and for the period indicated. INCOME OPPORTUNITY REALTY INVESTORS, INC. Date: November 14, 2011 By: /s/ Daniel J. Moos Daniel J. Moos President and Chief Executive Officer (Principal Executive Officer) Date: November 14, 2011 By: /s/ Gene S. Bertcher Gene S. Bertcher Executive Vice President and Chief Financial Officer (Principal Financial Officer)
